Case 4:82-cv-00866-DPM Document 5747-1 Filed 08/30/21 Page

  

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
VS. Case No. 4:82cv00866DPM

PULASKI COUNTY SPECIAL

SCHOOL DISTRICT, ET AL. DEFENDANTS
EMILY MCCLENDON, ET AL. INTERVERNORS

Declaration of Joy C. Springer

I, Joy C. Springer, declare as follows:

1. This declaration is based upon my monitoring activities in this
case.

2. I have been employed by John W. Walker, P.A. as a paralegal and
monitor since 1991. My work in this case began in 1991. My education
includes a BSBA Degree from Henderson State University, a Bachelor of
Science Degree in Elementary Education from the University of Arkansas-
Little Rock, and a Master of Science Degree in Education Administration
from the same institution.

3. During my many years of monitoring, I have visited almost all of
the schools in the four districts in Pulaski County existing during that time,
many on multiple occasions. This has included many schools close in time to
their first use. The latter schools include Bates Elementary; Bobby Lester
Elementary; Chenal Elementary; Jacksonville High; Maumelle High;

Maumelle Middle; new Mills University Studies High; North Little Rock
Case 4:82-cv-00866-DPM Document 5747-1 Filed 08/30/21 Page 2 of 7

High; Pinnacle View Middle; Robinson Middle; Southwest High; Sylvan Hills
Middle; and Sylvan Hills High, including the three recently completed
projects and the indoor practice facility completed in 2019.

4, During my monitoring at new Mills High School in March, 2019, I
noticed that on both the 200 and 300 halls (both floors) water foundations
were present on the west side, but not on the east side of the building. At the
school board meeting on July 13, 2021, Mr. Curtis Johnson reported that he
was overseeing a water fountain replacement project in district schools. I
later contacted him and informed him of the water fountain issue at Mills
High School. He expressed willingness to address the problem and noted that
if there were existing water lines in the area, then the problem could be
resolved. During this monitoring at Mills High School, I also noticed that
student lockers were only located on the west side of the building.

5. Intervenors’ early monitoring within the new Mills High School
building disclosed there were fewer than 699 seats in the Performing Arts
Center (auditorium). I noticed when on the Court’s second tour of the Mills
High School facility that additional seats had been added to the auditorium.

I recently counted all the auditorium seats and found that there were
currently 700 seats.
6. On August 4, 2020, I was part of the group, with whom His Honor

visited the ROTC building on the Mills campus. When inside, one is in an old,
Case 4:82-cv-00866-DPM Document 5747-1 Filed 08/30/21 Page 3 of 7

cement, barracks-like structure without windows. The group entered two
rooms within the structure, during a very short visit.

7. On August 4, 2020, His Honor, counsel, Dr. McNulty, Board
President Linda Remele, high school principal Tracy Allen and I visited the
Sylvan Hills High School site. The group first toured the three floors of the
recently completed classroom building which includes the “Bear Necessities”
store. The group then toured the performing arts center and the arena, which
were still being constructed. It was stated that the arena could accommodate
a state tournament. After the Court and the other group members had
visited the three floors of the classroom building and the performing arts
center and arena construction sites, during a break, the Court commented: “it
is an amazing facility, the district should be proud.”

8. The group next visited the indoor practice facility completed in
2019.

9. I found all four facilities visited to be “state of the art.” The
statements and reactions of other group members indicated that they shared
this view.

10. I have visited the Maumelle High School campus on many
occasions from the time of its opening until the present. During our visit on
October 12, 2020 to the Sylvan High School complex, I found it to be even

more like a college campus than that at Maumelle High School.
Case 4:82-cv-00866-DPM Document 5747-1 Filed 08/30/21 Page 4 of 7

11. On October 12, 2020, I was in the group that visited the Bobby
Lester Elementary School. This included His Honor, counsel, Drs. Duffie and
Bone, Principal Janice Walker and the Court Expert. This school is obviously
“state of the art” and the comments from group members evidenced this
conclusion.

12. On October 12, 2020, subsequent to the Bobby Lester visit, His
Honor, counsel, Dr. Duffie, Assistant Superintendents Bone and Hodges, the
Jacksonville High School Principal LaGail Biggs and I visited the multiple
facilities of Jacksonville High School, the classroom building, where a huge
media center was prominent; the auditorium, including a restaurant, one
form of training opportunity for interested students; autobody and ROTC
facility; arena; and indoor practice facility. The group’s reaction to these
obviously “state of the art” facilities was the same as its reaction at Bobby
Lester Elementary.

13. In monitoring, I learned that the persons present at the focus
group meeting held by PCSSD on June 21, 2021 included Mr. Johnson and
the PCSSD employees responsible for the district’s ROTC program, among
other district employees and citizens. The employee in charge of the ROTC
program described the Mills High School ROTC program as “award-wining”
and cited the ROTC space at Jacksonville as a suitable model for a new
PCSSD facility. The group’s consensus supported the Jacksonville High

School facility as a proper model for a new PCSSD ROTC facility. The
Case 4:82-cv-00866-DPM Document 5747-1 Filed 08/30/21 Page 5 of 7

participants, district employees and others, including employees who would
be involved with a new arena, also discussed the new Mills High School
arena. The consensus was that it should be equal in quality to the new
Sylvan High School arena.

14. On July 12, 2021, I attended a second meeting organized by the
district to discuss new facilities at Mills High School. It took place in the
conference room at the new Mills High School. Those in attendance included
Superintendent McNulty, Deputy Superintendent Smith, Curtis Johnson,
Board Member Dulaney, the district employee responsible for ROTC, and
personnel who would have roles at the new arena. I was the only participant
who was not a district employee. During the discussion, Dr. McNulty stated
that they “owed” the Mills’ community an arena with a capacity of 2200 and
the ability to host tournaments. At this meeting, mention of the additional
classrooms, the ROTC facility and the softball field was brief. The discussion
dwelt on the arena. I stated that I was not opposed to an arena, I then
communicated that I was more concerned about other topics: additional
classrooms attached to the main building in a sufficient number so that all
teachers could have their own classroom; a Registrar located at Mills High
rather than Mills Middle; water foundations on all halls in the building; and
ample seating capacity for an all-school assembly in the Performing Arts

Center (auditorium).
Case 4:82-cv-00866-DPM Document 5747-1 Filed 08/30/21 Page 6 of 7

15. On August 10, 2021, I attended, virtually, a facility meeting led by
Mr. Curtis Johnson. I raised the subject of discussing the Proposal which
PCSSD had filed on July 30, 2021. Mr. Brad Chilcote, one of the architects in
the firm which designed the new Mills High School, was one of the attendees.
In response to my questions, both Mr. Johnson and Mr. Chilcote responded
that he had not been involved in providing or reviewing the details regarding
the four facility project areas discussed in the Proposal.

16. I made a monitoring visit to new Mills High School on August 19,
2021. The principal reported that 11 teachers were sharing classrooms. |
observed a Spanish class being taught on the stage of the lunchroom, where
desks had been placed. I also observed the Choir class being held on the stage
of the Performing Arts Center (auditorium), where the risers once found in
the designated Choir room had been relocated. I was informed that the
planned Choir room is being used, for the second year, by a Consumer
Science teacher.

17. Mr. Johnson informed me that the Robinson softball field is a
high-quality field.

18. During my monitoring visits to the new Mills High School in 2019
and most recently, I learned that the Registrar for the new Mills High School
was located at Mills Middle because new Mills did not have the space to
accommodate her. I have subsequently learned that as a result of the

Registrar being located at Mills Middle has led to some unfamiliarity by the
Case 4:82-cv-00866-DPM Document 5747-1 Filed 08/30/21 Page 7 of 7

Registrar with Mills High students’ grade levels and courses, inaccurate
reporting to the state’s school computer system regarding student enrollment
and assignment of students to classes not in accordance with school
standards.

I declare under the pains and penalties of perjury that the forgoing
information is truthful to the best of my knowledge.

Signed this 27‘. day of August, 2021.

Chg lion

wet C. Springer / VA

 
